IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1673
                              Filed March 9, 2016


IN THE INTEREST OF A.F. AND C.F.,
Minor Children,

J.J., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      A mother appeals from the juvenile court’s order terminating her parental

rights. AFFIRMED.



      Joshua T. Cobie of Brubaker, Flynn & Darland, P.C., Davenport, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd and

Kathryn K. Lang, Assistant Attorneys General, for appellee State.

      Jean Capdevila, Davenport, attorney and guardian ad litem for minor child.



      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


POTTERFIELD, Judge.

       A mother appeals from the juvenile court’s order terminating her parental

rights to her two minor children, born in 2006 and 2007.1 During the pendency of

the proceedings, the mother pleaded guilty to multiple counts of child

endangerment involving the children in question. She was incarcerated at the

time of the termination hearing and does not anticipate being discharged until

2018. On appeal, she maintains the State failed to prove by clear and convincing

evidence that the children could not be returned to her care at the time of the

termination hearing. She also maintains the State failed to make reasonable

efforts at reunifying the children with her and that termination of her parental

rights was not in the best interests of the children.

I. Background Facts and Proceedings.

       The children were removed from the mother’s care in May 2014 after

police officers found pornographic images of at least one of the children in the

possession of a known sex offender. As part of the resulting investigation, the

Iowa Department of Human Services learned the mother and maternal

grandmother had left the children unsupervised with known sex offenders.

Multiple men have since admitted sexually abusing the children.

       The mother was criminally charged with aggravated child endangerment

and a criminal no-contact order was entered on August 25, 2014, which

prevented the mother from having contact with the children. The mother pleaded

guilty to three counts of aggravated child endangerment. On July 30, 2015, she

1
  The father filed an untimely appeal in this matter along with a motion asking our
supreme court to accept it. The supreme court denied the motion and dismissed the
father’s appeal.
                                        3


was sentenced to three terms of incarceration not to exceed two years. The

sentences were set to run consecutively, and her tentative discharge date is in

April 2018. Although the mother filed a motion to dismiss or modify the no-

contact order, the district court denied the motion and the no-contact order

remained in place.

      On September 28, 2015, the juvenile court terminated the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(d), (e), (f), and (i)

(2015).

      The mother appeals.

II. Standard of Review.

      We conduct a de novo review of termination of parental rights

proceedings. In re H.S., 805 N.W.2d 737, 745 (Iowa 2011). An order terminating

parental rights will be upheld if there is clear and convincing evidence of grounds

for termination under section 232.116. In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). Evidence is considered “clear and convincing” when there are no “serious

or substantial doubts as to the correctness or conclusions of law drawn from the

evidence.” Id.

III. Discussion.

      The mother maintains the State has not proved by clear and convincing

evidence the children could not be returned to her custody at the time of the

termination hearing. The juvenile court terminated the mother’s parental rights

pursuant to section 232.116(1)(d), (e), (f), and (i). The only statutory ground

challenged by the mother appears in section 232.116(f).            When a court

terminates parental rights on more than one ground, we may affirm the order on
                                         4

any of the grounds. See D.W., 791 N.W.2d at 707. The mother's failure to

challenge section 232.116(1)(d), (e), and (i) waives any claim of error related to

those grounds. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996) (“[O]ur

review is confined to those propositions relied upon by the appellant for reversal

on appeal.”). Therefore, we affirm the termination on statutory grounds under

section 232.116(1)(d), (e), and (i).

       The mother maintains the State failed to make reasonable efforts to

reunify her with the children because the State “did not provide the mother with

any visitation or contact with the children since August of 2014.” The mother has

not had contact with the children since August 2014 because of the criminal no-

contact order that was entered.        The reasonable efforts concept includes

visitation designed to facilitate reunification while also providing adequate

protection for the children. In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

“Visitation between a parent and child is an important ingredient to the goal of

reunification.” In re M.B., 553 N.W.2d 343, 345 (Iowa Ct. App. 1996). However,

the best interests of the child controls the nature and extent of visitation. Id.

Additionally, “[t]he services required to be supplied an incarcerated parent, as

with any other parent, are only those that are reasonable under the

circumstances.” In re S.J., 620 N.W.2d 522, 525 (Iowa Ct. App. 2000). Here, it

was reasonable—and in fact necessary—for the State to withhold visits between

the children and the mother due to the no-contact order that was entered by the

criminal court. Based on these circumstances, we cannot say the State failed to

make reasonable efforts to reunify the mother and the children.
                                         5


       The mother also maintains termination of her parental rights was not in the

children’s best interests due to the closeness of their relationship. At the time of

the termination hearing, the children had not had contact with the mother in more

than a year due to the criminal no-contact order. Still, in an April 2015 report to

the court, the children’s guardian ad litem expressed that both children were

“absolutely terrified” of their mother. According to the guardian ad litem, the older

child had expressed fear of the mother appearing unexpectedly, while the

younger child was “simply afraid and very verbal about it.” The record does not

support the mother’s assertions regarding her bond with the children.

Additionally, the children were reported to be thriving in the home of the foster

family, and the foster family intended to adopt the children. Termination of the

mother’s parental rights will enable the children to achieve permanency, which is

in their best interests. See In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (citing

In re J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially)

(noting the “defining elements in a child’s best interest” are the child’s safety and

her “need for a permanent home”)).

       The mother did not argue any of the exceptions or factors against

termination apply in this case.     Upon our de novo review, we conclude no

exception or factor in section 232.116(3) applies to make termination

unnecessary.

IV. Conclusion.

       The State did not fail to make reasonable efforts to reunify the mother and

the children, and termination of the mother’s parental rights is in the best

interests of the children.   The mother challenged only one of the statutory
                                         6


grounds for termination, section 232.116(1)(f) , and we affirm the termination on

the statutory grounds under section 232.116(1)(d), (e), and (i).

      AFFIRMED.